— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 27, 1987, convicting him of assault in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court erred in its charge has not been preserved for appellate review (CPL 470.05 [2]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see, People v Norwood, 133 AD2d 423, 424). Any improper summation commentary by the prosecutor was harmless in light of the overwhelming evidence of guilt. Finally, we find that the defendant’s sentence was not excessive. Brown, J. P., Fiber, Sullivan and Harwood, JJ., concur.